Citation Nr: 0935982	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-35 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left ankle disability.  




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
January 2009.  At that hearing, the Veteran withdrew from his 
appeal the petitions to reopen the claims of service 
connection for PTSD and residuals of Agent Orange exposure.

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c).

The issues of entitlement to service connection for hearing 
loss, tinnitus, low back disability, bilateral knee 
disability, and an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 
FINDINGS OF FACT

1.  In February 2000 and March 2002, the RO denied service 
connection for left ankle disability.  The Veteran was 
notified of the decisions, did not timely appeal, and the 
decisions are now final.

2.  The evidence presented since the March 2002 denial action 
does not relate to an unestablished fact necessary to 
establish the claim, and does not, by itself or in connection 
with evidence previously assembled, raise a reasonable 
possibility of substantiating the claim of service connection 
for a left ankle disability.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim for service connection for a left ankle disability is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VA is also obligated to provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman, supra.  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent, 
supra.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice regarding his left 
ankle disability claim in February 2007, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an August 2008 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

While the notifications did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Service connection for a left ankle disability was initially 
denied in a February 2000 rating decision.  The RO noted that 
the Veteran was treated in service for a broken left ankle 
but that a November 1999 VA examination was negative for any 
findings of a left ankle disability.  The RO also denied the 
claim in a March 2002 rating decision.  

The Veteran was notified of the decisions in March 2000 and 
April 2002, but he did not appeal within one year of the 
notices and the decisions became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  When a claim is the 
subject of a prior final denial, it may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new 
and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received subsequent to a final rating decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In January 2006, the Veteran petitioned to reopen his claim 
of service connection for a left ankle disability.

A VA joints examination was conducted in May 2008.  The 
examiner reviewed the Veteran's claims file.  The diagnosis 
was normal ankle examination.  The examiner noted the 
inservice December 1966 ankle injury and stated that the 
Veteran incurred a left ankle contusion.  December 2006 ankle 
X-rays were normal, without evidence of old fracture, and the 
current examination was normal except for symptom 
magnification.

The Veteran's assertions that he currently suffers a left 
ankle disability due to an inservice injury are cumulative of 
previous assertions and are, therefore, not new.

Based on the foregoing, the Board concludes that the Veteran 
has not submitted new and material evidence and his claim for 
service connection for left ankle disability is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Because the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

The application to reopen a previously denied claim of 
service connection for left ankle disability is denied.


REMAND

The Veteran asserts that he has hearing loss and tinnitus as 
a result of exposure to acoustic trauma during service.  He 
should be afforded an examination.  

The Veteran's private chiropractor, Matthew F. Margraf, D.C., 
stated that he treated the Veteran for a chronic lumbar 
condition from 1969 to 1996.  These treatment records should 
be obtained.  

The Veteran has offered statements that he has been treated 
for a right knee disability which medical personnel have 
attributed to service.  Such medical records are not 
contained in the claims file, and an attempt should be made 
to obtain them.

Although service connection for PTSD has already been denied, 
the Veteran also requests service connection for an acquired 
psychiatric disorder other than PTSD.  The Veteran and his 
representative assert that the psychiatric examinations of 
record are inadequate to resolve his claim.  "In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  Another 
psychiatric examination is needed prior to a resolution of 
this claim.   

Finally, the Veteran has submitted additional evidence and 
argument regarding these claims since the issuance of the 
latest supplemental statement of the case.  Therefore, this 
evidence should be reviewed by the agency of original 
jurisdiction.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Contact Dr. Margraf and request copies 
of complete clinical records pertaining to 
the Veteran's treatment from 1969 to 1996.  
Request the Veteran to report any other 
treatment he has received treatment for 
the disabilities at issue and records from 
those sources should be requested.  
Specifically, contact the Veteran to 
obtain the information necessary to 
acquire the complete medical treatment 
records regarding treatment for any 
bilateral knee disability.  Also advise 
the Veteran that he should submit the 
written opinions of any physicians who 
have told him that his bilateral knee 
disability is the result of inservice 
trauma.

2.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine the presence, and if so, the 
etiology of the Veteran's hearing loss and 
tinnitus.  Following examination of the 
Veteran and review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any current hearing 
loss or tinnitus that is related to his 
active military service.

3.  Schedule the Veteran for a VA 
psychiatric examination to address the 
likely etiology of any current psychiatric 
disorder(s).  The psychiatrist must be 
provided with the Veteran's claims file 
for review.

Based on the examination and review of the 
claims folder, the examiner should offer 
an opinion as to the etiology of any 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the Veteran's military service.  The 
examiner is to be informed that no 
inservice stressor has been verified, and 
that service connection for PTSD has 
already been denied.

4.  Then, readjudicate the Veteran's 
claims.  If any action taken is adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence submitted 
since the last supplemental statement of 
the case, and a citation and discussion of 
the applicable laws and regulations.  He 
and his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board, 
if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


